UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G/A (Amendment No. 5) Under the Securities Exchange Act of 1934 QAD Inc. (Name of Issuer) Class A Common Stock, $0.001 par value Class B Common Stock, $0.001 par value (Title of Class of Securities) Class A - 74727D306 Class B - 74727D207 (CUSIP Numbers) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP Nos. 74727D306/74727D207 13G/A Page 2 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). Roumell Asset Management, LLC(“RAM”) 52-2145132 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Maryland Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power Class A – 0 Class B –0 6. Shared Voting Power Class A – 0 Class B –0 7. Sole Dispositive Power Class A – 0 Class B –0 8. Shared Dispositive Power Class A – 0 Class B –0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Class A – 0 Class B – 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Not Applicable Percent of Class Represented by Amount in Row (9) Class A – 0 Class B – 0 Type of Reporting Person IA CUSIP Nos. 74727D306/74727D207 13G/A Page 3 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). James C. Roumell (“Roumell”) 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power Class A – 0 Class B –0 6. Shared Voting Power Class A – 0 Class B –0 7. Sole Dispositive Power Class A – 0 Class B –0 8. Shared Dispositive Power Class A – 0 Class B –0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Class A – 0 Class B –0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Not Applicable Percent of Class Represented by Amount in Row (9) Class A – 0 Class B – 0 Type of Reporting Person IN CUSIP Nos. 74727D306/74727D207 13G/A Page 4 of 7 Pages Item 1(a). Name of Issuer: QAD Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 100 Innovation Place, Santa Barbara, California 93108 Item 2(a). Name of Persons Filing: 1. Roumell Asset Management, LLC 2. James C. Roumell Item 2(b). Address of Principal Business Office or, if none, Residence: 2 Wisconsin Circle, Suite 660, Chevy Chase, MD20815 Item 2(c). Citizenship: 1. RAM – Maryland 2. Roumell – U.S.A. Item 2(d). Title of Class of Securities: Class A Common Stock, $0.001 par value Class B Common Stock, $0.001 par value Item 2(e). CUSIP Numbers: Class A - 74727D306 / Class B - 74727D207 Item 3. If this statement is filed pursuant to Rule 13(d)-1(b), or 13(d)-2(b), or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act. (b) o Bank as defined in Section 3(a)(6) of the Exchange Act. (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) o Investment company registered under Section 8 of the Investment Company Act of 1940. (e) x
